Citation Nr: 1828876	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  12-20 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left knee strain.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from April 22, 2010, to September 6, 2016.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from March 1998 to August 1998 and from January 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of October 2010, July 2012, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By a rating decision of October 2010, the Veteran was granted service connection for PTSD with an evaluation of zero percent, effective April 22, 2010.  By a rating decision of July 2014, the Veteran was granted service connection for a left knee strain with an evaluation of 20 percent, effective October 24, 2013.

A rating decision of July 2012 increased the disability rating for the PTSD to 30 percent, effective April 22, 2010.  The Veteran continued to appeal, requesting an even higher disability rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the Veteran's claims folder.

In November 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

The AOJ issued another rating decision in September 2016, which increased the disability rating for the PTSD to 100 percent, retroactively effective from September 7, 2016.  The Veteran continued to appeal, requesting an even higher disability rating prior to September 7, 2016.  See AB, 6 Vet. App. at 38-39.  The issue has been adjusted on the title page accordingly.  The Board notes that the Veteran filed a Notice of Disagreement (NOD) with the September 2016 rating decision, arguing that the 100 percent disability rating should be effective back to the effective date of service connection.  The Board finds that this issue is encompassed by the issue currently on appeal before the Board.  Thus, a Statement of the Case (SOC) is not necessary.

Additional medical evidence was added to the record by VA after the September 2016 Supplemental SOC (SSOC), and no waiver from the Veteran was received.  However, these records do not contain any medical evidence pertaining to the issues addressed in the decision below.  As such, the records are in no way pertinent or relevant to the claims adjudicated.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2017).
 
This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDINGS OF FACT

1.  In February 2015 and January 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial rating in excess of 20 percent for a left knee strain is requested.

2.  From April 22, 2010, to September 6, 2016, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, but total occupational and social impairment was not shown by the evidence of record.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to an initial rating in excess of 20 percent for a left knee strain by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  From April 22, 2010, to September 6, 2016, the criteria for a 70 percent initial disability rating, but no higher, for the PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Left Knee

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2015 and January 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of entitlement to an initial disability rating in excess of 20 percent for a left knee strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

III.  PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § Part 4 (2017).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a 30 percent disability rating under 38 C.F.R. § 4.130, DC 9411 for his PTSD from April 22, 2010, to September 6, 2016, and a total (100 percent) rating thereafter.  He seeks a higher initial disability rating prior to the total rating assigned.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities, including for PTSD, under DC 9411:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events), warrants a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships, warrants a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and, inability to establish and maintain effective relationships, warrants a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent rating.  38 C.F.R. § 4.130. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  The Federal Circuit has elaborated that to meet the criteria for a given rating a veteran's symptoms must be the equivalent of those listed in the rating criteria for that rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

As this appeal was originally certified to the Board prior to August 4, 2014, the Board must address the Global Assessment of Functioning (GAF) scores of record.  See 80 Fed. Reg. 14, 308 (March 19, 2015).  A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  Throughout the appeal period, the Veteran only received one GAF score of 51 at the October 2010 VA examination.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to an initial disability rating of 70 percent for his PTSD from April 22, 2010, to September 6, 2016.  38 C.F.R. § 4.130, DC 9411.  Specifically, there is evidence of occupational and social impairment with deficiencies in most areas during this time period, which warrants a higher 70 percent disability rating.  Id.  

At an October 2010 VA psychiatric examination, the Veteran stated that the effectiveness of his current PTSD treatment was poor.  The Veteran was married, but reported conflicts due his irritability and short temper.  He had violent nightmares at times and emotional detachment.  He had problems with his two sons due to his short temper.  He had good rapport with his father and brothers and some detachment from his mother.  The Veteran reported having four good friends who he saw once per month, but at times was emotionally detached from them.  He rarely went out with his wife.  He denied any suicide attempts, suicidal thoughts, or homicidal thoughts.  He did not have panic attacks.  He reported a history of violence, to include a few fights with one occurring last year.  He was employed full-time.  He reported time lost from work in the past 12 months due to emotional distress as the job caused him to work around loud noises.  He stated that exposure to ongoing loud noises worsened his exaggerated startle response and hypervigilance.  He was also attending school, but indicated that his PTSD caused problems concentrating.  He described being avoidant at times, avoiding crowds and loud noises.  He reported mostly solitary activities.  

Upon examination, the October 2010 VA examiner noted that the Veteran's general appearance was clean, neatly groomed, and casually dressed.  He was tense with a blunted affect and an irritable mood.  He had attention disturbance (easily distracted).  He was oriented to person, place, and time.  He experienced intrusive thoughts of combat daily.  He had insomnia, getting about 5 hours total sleep due to nightmares of combat 3-4 nights per week.  He had obsessive/ritualistic behavior, to include repeatedly checking doors and windows for safety concerns.  The Veteran's impulse control was fair.  He had episodic loss of temper.  He was able to maintain his minimum personal hygiene.  He had some moderate problems with his activities of daily living, to include shopping, traveling, and other recreational activities.  He had anxiety around crowds and strangers.  His memory was normal.  The examiner found that the Veteran's symptoms occurred daily and were of a moderate to severe severity lasting from a few minutes to all day.  The disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran was assigned a GAF score of 51.  The Veteran's prognosis was guarded, as the Veteran's current treatment had only caused his symptoms to worse or unchanged.  In summary, the examiner found that the Veteran's PTSD resulted in deficiencies in several areas, to include thinking, family, work, mood, and school.
In January 2012, the Veteran's private licensed psychotherapist provided a medical opinion summarizing the Veteran's current PTSD symptoms since August 2011 when the Veteran began treatment.  S.C., L.M.F.T., stated that the Veteran had significant and chronic PTSD when he presented at the initial intake in 2011.  The Veteran experienced recurrent and intrusive distressing recollections of events and recurrent distressing dreams of his active military service.  He displayed numbness/avoidant symptoms and was generally avoidant of thoughts, feelings, or conversations associated with the trauma.  He actively avoided activities, places, or people that aroused recollections of the trauma.  The Veteran experienced a "very limited" range of affect, finding it very difficult to relate to others on an affective level.  This led to increased feelings of detachment from others, especially those outside of his immediate family.  He experienced hyperarousal, including an exaggerated startle response, sleep disturbance, and difficulties concentrating.  His increased irritability and low threshold for annoyances have created interpersonal difficulties within his immediate family.  In summary, the psychotherapist found that the Veteran's PTSD symptoms caused a significant impairment in his overall level of functioning, especially in the area of interpersonal or social functioning.

The Veteran was provided another VA examination on September 7, 2016.  Based on the results of this examination, the Veteran was assigned a 100 percent disability rating.  At the examination, the Veteran reported a good relationship with his parents and brothers.  He was separated from his wife of twelve years and lived between his mother's house and his own house.  His anger issues had contributed to their marital distress.  The couple was undergoing marital therapy at the time with the hopes of mending their relationship.  He reported avoiding his children so that he "doesn't ruin them."  He described being excessively aggressive with his son a few months ago when he struck his son repeatedly, which led to his marital separation.  His wife managed all of the household and caregiving for their children.  He was currently employed, but reported that work was difficult for him because he did not socialize with his co-workers, missed days of work, and was under intermittent FMLA due to his PTSD.  He stated that he tried his best, but he was a difficult employee to work with.  He admitted to having suicide thoughts and taking out his unloaded gun, but said that his children served as a barrier against suicide completion and he kept drinking instead.  He reported not having the will to keep going, but denied any other suicidal gesture.  He consumed 6-12 beers daily and went drinking at a bar every night.  

Upon examination, the September 2016 VA examiner found that the Veteran's PTSD was manifested by the following symptoms:  depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss; impairment of short- and long-term memory; flattened affect; difficulty in understanding complex commands; impaired judgement; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; hopelessness; and, survivor guilt.  He was capable of managing his own financial affairs.  The examiner found that the Veteran did not appear to pose any threat of danger or injury to self or others.  A GAF score was not assigned since the DSM-V was used.  In summary, the examiner found that the Veteran's PTSD resulted in deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.

The Veteran's VA treatment records during this time period reflect symptoms of insomnia, depressive symptoms, restricted affect, and chronic PTSD with panic attacks.  See March 2014, December 2015, January 2016, and May 2016 VA treatment records.  At a December 2015 VA visit, the Veteran described having no interest in playing with his family and had to force himself to play with his children.  In April 2016, the Veteran's spouse called the VA Medical Center (VAMC) to inform them that she and the Veteran were having marital problems and the Veteran had deteriorated since last year.

Turning to the lay evidence of record, in April 2012, the Veteran's spouse provided a statement summarizing the Veteran's PTSD symptoms.  She had been married to him for seven years at the time of this statement.  She described the Veteran's PTSD symptoms as being manifested by:  panic attacks; isolation; hostility; nightmares; avoiding crowded areas; uneasiness in public areas; paranoia, anxiety; missing work; and, not wanting to leave the house.  

At his May 2015 Board hearing, the Veteran's spouse testified that the Veteran experienced nightmares, insomnia, and anxiety.  See Board hearing transcript, page 10.  Both the Veteran and his spouse testified to the Veteran waking up in the middle of the night and shaking his spouse or his child several times per week.  Id. at 10-11.  The Veteran's spouse testified to the Veteran missing work due to his PTSD.  Id. at 11-12.  The Veteran reported having friends and people he talked to at work, who supported each other.  Id. at 12.  His wife had to remind him to shower and shave.  Id. at 13.  He also removed short-term memory loss and constantly having to write himself notes.  Id.  The Veteran testified to being hypervigilant and heavily medicated at work to handle the stress of work.  Id. at 14.  He testified to having panic attacks at work.  Id. at 17.  He took FMLA (leave from work) two to three times per month due to his symptoms.  Id. at 18.  The Veteran testified that he got paranoid when he was out in public and someone stood next to him or behind him and started speaking.  Id. at 25.  He reported isolating himself or staying home.  Id.

Both VA examiners found that the Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood, which is line with the criteria for a 70 percent disability rating.  38 C.F.R. 4.130, DC 9411.  In January 2012, the Veteran's private licensed psychotherapist found that the Veteran's PTSD symptoms caused significant impairment in his overall level of functioning, especially in the area of interpersonal or social functioning.  The Veteran's GAF score of 51 during this appeal period also supports a 70 percent disability rating, as this score is right on the border of the moderate to severe range of symptoms.  38 C.F.R. 4.130, DC 9411.  During the appeal period, the Veteran has also displayed the following enumerated symptoms of the 70 percent rating:  suicidal ideation; obsessional rituals; impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and, an inability to establish and maintain effective relationships.  Upon review of the above, the Board finds that the evidence demonstrates occupational and social impairment with deficiencies in most areas throughout the appeal period.  Thus, the Board finds that the Veteran is entitled to an initial disability rating of 70 percent for his PTSD from April 22, 2010, to September 6, 2016.  38 C.F.R. 4.130, DC 9411.
However, the Veteran is not entitled to a higher 100 percent rating at any time during the period under review.  Here, there is no evidence of total occupational and social impairment from April 22, 2010, to September 6, 2016, to warrant a higher disability rating.  38 C.F.R. 4.130, DC 9411.  At the October 2010 VA examination, the Veteran was assigned a GAF score of 51, which indicates moderate symptoms.  Moderate symptoms do not suggest or support total occupational and social impairment, the requirements for a 100 percent disability rating.  At both examinations, the Veteran was employed full-time.  His current occupational difficulties (to include taking FMLA a few times per month) are contemplated by his current 70 percent rating.  Neither of the VA examiners or the physicians who examined him throughout the appeal period found that the Veteran's PTSD caused total occupational impairment.  As total occupational and social impairment is not shown, the assignment of a 100 percent rating for the PTSD from April 22, 2010, to September 6, 2016, is not warranted.  38 C.F.R. 4.130, DC 9411.

In forming this opinion, the Board has considered the lay statements from the Veteran and his spouse.  The Board notes that in adjudicating a claim, the competence and credibility of the layperson must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran and his spouse are competent to give evidence about what they observe or experience.  For example, they are competent to report that the Veteran experiences certain symptoms, such as panic attacks, and they are credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's and his spouse's competent and credible beliefs that the Veteran's disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  

In sum, the schedular criteria for an initial disability rating of 70 percent, but no higher, for the Veteran's service-connected PTSD, have been met since the effective date of service connection.  The preponderance of the evidence is against the assignment of an initial disability rating in excess of 70 percent for the service-connected PTSD at any time during the appeal period.  Thus, the claim is granted in part and denied in part.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected PTSD has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

The appeal of entitlement to an initial rating in excess of 20 percent for a left knee strain is dismissed.

An initial disability rating of 70 percent, but no higher, for PTSD is granted from April 22, 2010, to September 6, 2010.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


